       Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 1 of 44




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                  EXHIBIT	  14	  
        Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 2 of 44

                                                                                                                      USOO6185587B1

(12) United States Patent                                                                             (10) Patent No.:             US 6,185,587 B1
        Bernardo et al.                                                                               (45) Date of Patent:                   Feb. 6, 2001

(54)     SYSTEMAND METHOD FOR BUILDING A                                                        Dion, D., Jr., et al. “Development of Educational Tools: a
         WEBSITE WITH AUTOMATED HELP                                                            Web-Oriented Approach.” Frontiers in Education Confer
                                                                                                ence, 1997. Proceedings. (conf. held Nov. 5-8, 1997), vol. 2.
(75) Inventors: Richard S. Bernardo, Needham, MA                                                IEEE, New York. ISBN 0-7803-4086–8. (O1997 pp.
                (US); David A. Macphee, San Mateo,                                              842-847.
                CA (US); Jennifer J. Smith, Boston,                                             Maher, R. C. “Simple but Useful Tools for Interactive
                MA (US)                                                                         WWW Development.” Frontiers in Education Conference,
                                                                                                1996. FIE '96. 26th Annual Conference, Proceedings of.
(73) ASSignee: International Business Machines                                                  (held Nov. 6–9, 1996), vol. 3. IEEE, New York. ISBN
                        Corporation, Armonk, NY (US)                                            0–7803-3348–9. O1996. pp. 1035–1038.*
                                                                                                Tyler, Denise. Laura Lemay's Web Workshop: Microsoft
         Notice:        Under 35 U.S.C. 154(b), the term of this                                FrontPage. Sams, Macmillan Computer Publishing. Pub.
                        patent shall be extended for 0 days.                                    Date Sep. 9, 1996. ISBN 1575211491. (O1996. Chapter 4.*
                                                                                                Tyler, Denise. Laura Lemay's Web Workshop: Microsoft
(21) Appl. No.: 09/100,225                                                                      FrontPage 97. Sams, Macmillan Computer Publishing. Pub.
(22) Filed:     Jun. 19, 1998                                                                   Date Jan. 17, 1997. ISBN 1575212234. O1997. Chapters 2,
                                                                                                3, and 5.*
                  Related U.S. Application Data                                                                   (List continued on next page.)
(60) Provisional application No. 60/050,154, filed on Jun. 19,
         1997, and provisional application No. 60/050,153, filed on                             Primary Examiner Joseph H. Feild
         Jun. 19, 1997.                                                                         (74) Attorney, Agent, or Firm-Hunton & Williams
(51) Int. Cl." .................................................. G06F 17/21                    (57)                      ABSTRACT
                                                                                                A Software tool is provided for use with a computer System
                                                                                                for simplifying the creation of Web sites. The tool comprises
(52) U.S. Cl. ............................................. 707/513; 345/336                    a plurality of pre-stored templates, comprising HTML for
                                                                                                matting code, text, fields and formulas. The templates pref
(58) Field of Search ..................................... 707/501, 511,                        erably correspond to different types of Web pages and other
                           707/513, 530, 102, 104; 345/336,338                                  features commonly found on or available to Web sites. Each
                                                                                                feature may have various options. To create a web site, a
(56)                       References Cited
                                                                                                Web site creator (the person using the tool to create a web
                   U.S. PATENT DOCUMENTS                                                        Site) is prompted by the tool through a Series of views stored
                                                                                                in the tool to Select the features and options desired for the
       5,267,155 :* 11/1993 Buchanan et al. ................... 707/540                         Web site. Based on these selections, the tool prompts the
       5,313,394 : 5/1994 Clapp ................................... 707/531                     web site creator to Supply data to populate fields of the
       5,911,145     6/1999 Arora et al. ..                     ... 707/514
       5,940,614 :* 8/1999 Allen et al. .............................. 717/1                    templates determined by the tool to correspond to the
       5,974,443 : 10/1999 Jeske .............                 ... 709/202                      Selected features and options. Based on the identified tem
       5,982,365 : 11/1999 Garcia et al. .                      ... 345/336                     plates and Supplied data, the tool generates the customized
       6,023,715     2/2000 Burkes et al. ....................... 707/514                       Web site without the web site creator writing any HTML or
                      OTHER PUBLICATIONS
                                                                                                other programming code. Help documents pertaining to the
                                                                                                Selected features of the web site are automatically posted to
Stanek, William. Microsoft FrontPage Unleashed. Sams,                                           the web site.
Macmillan Computer Publishing. ISBN 1575211408, Pub.
Date Sep. 6, 1996. C 1996. Chapters 19, 21, and 22.*                                                              29 Claims, 29 Drawing Sheets

                                                                    IDENTFW
                                                                    Nics
                                                                    PRESENT
                                                                    3PTIONS
                                                                    SEATURES
                                                                        s


                                                                     SEECT
                                                                    3PTIONS:
                                                                     EATURES
                                                                        8


                                                                    FIWISHED
                                                                      WITH
                                                                   SELECTIO;
                                                                       1.

                                                                                                       PUBLISH
                                                                 IDENTIFYELAES                            24
                                                              ASS00ATEDITHSELECTEC
                                                                     OPIC'S
                                                                        2


                                                                  PROMPTUSER
                                                                    FORD&T,                             NOFY
                                                                       144
                                                                                                        ROUTE
                                                                   ENTERDATA                           SERWER3C

                                                                     FIKISH          PPLATEPROFILE      CREATE
                                                                                     FIELDSWITHDATA     P8ES
                                                                       188                                22
     Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 3 of 44


                                                  US 6,185,587 B1
                                                           Page 2


                OTHER PUBLICATIONS                              Printouts of three message board postings from domino.lo
                                                                tus.com dated Mar. 5, 1997, Apr. 12, 1997, and Mar. 24,
Kraut, Carolyn. “Developer Tools for Building Better Web        1997.*
Sites,” Dated Sep. 1, 1997. Iris Associates, Inc. (C) 1997.*    * cited by examiner
  Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 4 of 44


U.S. Patent                Feb. 6, 2001                US 6,185,587 B1




                 TWIH-NO
  Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 5 of 44


U.S. Patent        Feb. 6, 2001    Sheet 2 of 29            US 6,185,587 B1




                                                   H0NW 0 OW 75]
  Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 6 of 44


U.S. Patent                 Feb. 6, 2001   Sheet 3 of 29   US 6,185,587 B1




                       CLIENTTERMINAL




                                                             DATABASE
                                                                40

           2 Cl– H C) LLI> C-2 LLI
                D.
                I
                                                             LIBRARY

                                                              VIEWS

                                                              FIELDS
  Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 7 of 44


U.S. Patent            Feb. 6, 2001          Sheet 4 of 29       US 6,185,587 B1




               IDENTIFY
              INTERFACE
                  4.

              PRESENT
              OPTIONS
              FEATURES
                  6

               SELECT
              OPTIONS
              FEATURES                  NO
                  8



               FINISHED
                 WITH
              SELECTION?



                                                             PUBLISH
          IDENTIFY TEMPLATES                                    24
       ASSOCATED WITH SELECTED
              OPTIONS
                  12

            PROMPTUSER
              FORDATA                                         NOTIFY
                  14

              ENTERDATA                                      SERVER30
                  16
                FINISH                POPULATE PROFILE        CREATE
                                       FIELDS WITH DATA        PAGES
                 18                          20                 22
                                  FIG. 3
  Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 8 of 44


U.S. Patent                Feb. 6, 2001     Sheet 5 of 29           US 6,185,587 B1




        Explanatory Text


                                               Explanatory Text
                                           O      Create New Site
                                           O Update Existing Site




                                          FIG. 4
  Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 9 of 44


U.S. Patent               Feb. 6, 2001           Sheet 6 of 29            US 6,185,587 B1




       Explanatory Text

                                         "Site Areas
                                             x Company Forms Area
                                              x Contact Management Area
                                             DCustomer Tracking Area
                                              x Discussion Area
                                             ODOCument Library Area
                                             O Employee PhOne Book Area
                                              x FAQ. Area
                                              x)"HomePage Area
                                             OJob Postings Area
                                                Products/Services Area
                                             D Project Management Area
                                             DRegistration Area




                                           FIG. 5
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 10 of 44


U.S. Patent               Feb. 6, 2001            Sheet 7 of 29                 US 6,185,587 B1




       Explanatory Text

                             Webmaster(s):
                             explanatory text regarding User             USe name
                             aCCeSS to site
                             Company Name:
                             explanatory text regarding Company name
                             Default Copyright Message:
                             explanatory text regarding Copyright message Copyright message
                             Company Contact Information:
                             explanatory text regarding                  Address
                             Company contact information                 City, State/Providence
                                                                         Zip/Postal Code
                                                                         COUnty
                             Company Contact E-Mail Address: Phone
                             explanatory text regarding email address     Fax
                                                                         email address




                                              FIG. 6
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 11 of 44


U.S. Patent               Feb. 6, 2001             Sheet 8 of 29                     US 6,185,587 B1




       Explanatory Text
                            Content Composers:
                            explanatory text regarding COntent Composer privilege
                            Readers:
                                                                                    USeS
                            explanatory text regarding reader privilege
                            Number of approval steps:
                                                                                E
                            explanatory text regarding number of approval steps




                                            FIG. 7
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 12 of 44


U.S. Patent              Feb. 6, 2001            Sheet 9 of 29              US 6,185,587 B1




                           Frame Settings
      Explanatory Text
                           Frame LayOut: Explanatory text
                           regarding frame layOut
                           Frame Style: Explanatory
                           text regarding frame                style
                           style
                           LOgo: Explanatory                   logo
                           text regarding logo                 logo
                           style
                           Document Settings:
                           Background Logo: Explanatory
                           text regarding backgrounds          background
                           attached to a Site Image document
                           BackgroundColor: Explanatory
                           text regarding background Color     color
                           Text Color                          Color




                                           FIG. 8
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 13 of 44


U.S. Patent               Feb. 6, 2001     Sheet 10 of 29             US 6,185,587 B1




       Explanatory Text


                                          Which type of update?
                                          O Modify All Site Areas
                                          O Modify Individual Areas




                                         FIG. 9
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 14 of 44


U.S. Patent                Feb. 6, 2001          Sheet 11 of 29                      US 6,185,587 B1




                                               Buttons




                                  Make your selection, then click the "Next"button
                                  below.
        Explanatory Text
                                  G. Add Site Images
                                  O View/Update Site Images




                                           FIG. 10
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 15 of 44


U.S. Patent           Feb. 6, 2001             Sheet 12 of 29              US 6,185,587 B1




                                                                  Logo Options



              Window View of Relevant Files


                                                                  Image Options



                                 Image Area:
                                 Explanatory text regarding
                                 Image area
                                                                Image File Options
                                 Attach Image File:
                                 Explanatory text regarding
                                 attaching image




                                         FIG 11
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 16 of 44


U.S. Patent               Feb. 6, 2001         Sheet 13 of 29                US 6,185,587 B1




                                           Public Views. SiteCreator Guide
       Explanatory Text                  Site Designer's Guide
                                         Before You Begin
                                         SiteCreator Overview
                                         Gathering Information
                                         Configuring the Site
                                         Configuring the Site
                                         Adding a Site Image
                                         Specifying Site Defaults
                                         Capturing Graphics
                                         Establishing Security
                                         Updating an Existing Site
                                         Using the Address Book
                                         Designing the Areas




                                         FG, 12
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 17 of 44


U.S. Patent               Feb. 6, 2001          Sheet 14 of 29                    US 6,185,587 B1




                                SiteCreator Overview
       Explanatory Text
                                Explanatory Text Giving Overview Of SiteCreator




                                   Create a New Site


                                Explanatory Text Giving Overview Of SiteCreator




                                         FIG. 13
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 18 of 44


U.S. Patent        Feb. 6, 2001       Sheet 15 Of 29                   US 6,185,587 B1




                                        Public WieWS - SiteCreator Guide
                                   Site Designer's Guide
                                         ->Before You Begin
                                         ->Configuring the Site
                                         -> Designing the Areas
                                   Site Administrator's Guide
                                   Site Contributor's Guide




                                  FIG. 14
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 19 of 44


U.S. Patent                 Feb. 6, 2001      Sheet 16 of 29             US 6,185,587 B1




                                            Buttons




      AddressBOX
      bOrder bot Bbutton
      bOrder bot BNbuttons
      bOrder bot BNHbuttons
      bOrder bot Fbutton
      bOrder bot graphics
      bOrder bot Hbutton
      bOrder bot Nbutton
      bOrder bot Specer                                HTMLCOde WieWer
      Control Frame images
      Control Frame pagedesign
      Control Frame security
      history choices




                                           FIG. 15
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 20 of 44


U.S. Patent              Feb. 6, 2001     Sheet 17 of 29         US 6,185,587 B1




     Addimage Finish                            External Name:
     Admin
     AdminAddimage                              Internal Name:
     AdminAddimageFileUpload
     AdminAddimageFinish Help
     AdminAddimage Help                         Type:
     AdminArchive
     Adminupdatelmage                           SOrt:
     Adminupdate|magedOC
     Adminupdate|mageFinish                     Text
     AdminupdatelmageFinish Help
     AdminupdatelmageView                       Agent
     AdminUpdate|mageViewHelp
     AdminHelp




                                        FG 16
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 21 of 44


U.S. Patent            Feb. 6, 2001      Sheet 18 of 29            US 6,185,587 B1




      External Name:                          Left URL

      Internal Name:                          Context Help:
      Type:                                   Help Argument

      SOrt Order:                             Right URL.

      Text:                                   Right Alignment
                                              Next WFCOC:
      Text
                                              Parent D0C;
      Agent                                   Query String
                                              COnditional Field:
                                              Conditional Test:
                                              Conditional Value:
                                              Buttons to Show.




                                      FIG. 17
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 22 of 44


U.S. Patent                 Feb. 6, 2001       Sheet 19 of 29      US 6,185,587 B1




                                            Buttons




    N. Site Creator Home,                        Graphic Menu
            -> 1, HOmeCreate                      External Name:
            > 2. Homeupdate
                                                  Internal Name:
        Site Creator Guide
    -) Administration                             Type:
        Control Center
                                                  SOrt Order:
                                                  Choice List:
                                                  Text
                                                  Text:




                                           FIG. 18
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 23 of 44


U.S. Patent                  Feb. 6, 2001             Sheet 20 of 29                    US 6,185,587 B1




   2. Home Update
           1. Home Update Site
                   1. Home Update Site COInfo
                           1. Home Update Site COInfoSite Profile (PIN.WWWSiteProfile-flag)
                           2. Home Update Site CO InfoSite Profile Finish (PIN; Home Update Site COInfoSite)
                   2. Home Update Site Security
                   3. Home Update Site Design
                           1. Home Update Site Design Center (PIN: www.Design CenterProfile-flag)
                           2. Home Update Site Design CenterFinish (PIN. Home Update Site Design Center)
                   4. Home Update Site Areas
           2, Home Update Area
                   1, Home Update Area Security
                   2. Home Update Area Page Design
                   3. Home Update Page Copyright
                   4. Home Update Area




                                               FIG. 19
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 24 of 44


U.S. Patent               Feb. 6, 2001      Sheet 21 of 29   US 6,185,587 B1




                             Create DOCument Library Page
              Select
              Logo Or Banner.
              Title:
              Subtitle:




                                         FIG. 20
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 25 of 44


U.S. Patent                 Feb. 6, 2001               Sheet 22 of 29             US 6,185,587 B1




   Internal Name:
   Enter the internal name of the Object                                ContractsHomePage
   Multiple Object Lookup Name:
   Usually the same as Internal Name. In some cases it is                 AreaHomePage
   used to allow for One object to be looked up multiple ways.
   External Name:                                                       COntracts Main P
   Enter the external name of this object.

                                                FIG. 21
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 26 of 44


U.S. Patent                   Feb. 6, 2001              Sheet 23 of 29             US 6,185,587 B1




   Primary Area internal Name:
   Enter the internal name of the primary area this object goes
   with.
    Primary Area External Name:                                          COntracts Area
    Enter the external name of the primary area this Object goes
    with,
    Area(s) belong:
    Enter the area(s) that this object goes with (AppAssembler
    will Copy this document to these areas).


                                                 FIG.22
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 27 of 44


U.S. Patent        Feb. 6, 2001    Sheet 24 of 29        US 6,185,587 B1




                    HTTP           DOMINO                NOTES
                   SERVER          ENGINE               SERVER
    WEB
   CLIENT




                                                    S
                                                    NOTESDATABASES



                                  FIG. 23
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 28 of 44


U.S. Patent             Feb. 6, 2001             Sheet 25 of 29                 US 6,185,587 B1




       Contracts Page Template- Form

                                                           Contracts Page Template Form

            ForminternalName           ForminternalNameOverride      FormExternalName



                            ForminternalName (Field)                       Default Value

                                                   O Option 1     O Option2        O etc.


                     "ContractsPage"




                                            FIG. 24
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 29 of 44


U.S. Patent        Feb. 6, 2001          Sheet 26 of 29   US 6,185,587 B1




                                  Explanatory Text


        Type:                               ga
        Dept.        Department                      na


                                  FIG.25
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 30 of 44


U.S. Patent               Feb. 6, 2001      Sheet 27 of 29                  US 6,185,587 B1




        DominoLibrary. Design

   ->     Folders and Views                   Other Options
          Agents                              Other Options
   N.     Design
          Forms                               Other Options
          Subforms
                                              Other Options
                                                Display Side Bullet Text?
                                              Other Options
                                              Other Options
                                              Other Options
                                              Other Options



                                         FIG. 26
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 31 of 44


U.S. Patent               Feb. 6, 2001               Sheet 28 Of 29   US 6,185,587 B1




      CorpOrate display Wlside navigation and bulleted text links
      Other Options




                                             FIG. 27
 Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 32 of 44


U.S. Patent          Feb. 6, 2001      Sheet 29 Of 29     US 6,185,587 B1




       SITECREATOR                                      LIBRARY




                               APPASSEMBLER




                                    FIG. 28
    Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 33 of 44


                                                    US 6,185,587 B1
                              1                                                                     2
     SYSTEMAND METHOD FOR BUILDING A                                  viduals without specific HTML knowledge and experience
       WEBSITE WITH AUTOMATED HELP                                    from creating a Web site or including content on a Web site,
                                                                      the content also being expressed in HTML.
                RELATED APPLICATIONS                                     Another difficulty is presented to a user of the Web site
   This application claims priority based on U.S. Provisional         accessing the various Web pages and objects over the
Patent Application Ser. No. 60/050,154, entitled “Web Site            Internet. In particular, as Web sites have become more
Creation Development Tool,” and U.S. Provisional Patent               complex, users have been required to become more knowl
Application Ser. No. 60/050,153, entitled “Web Server                 edgeable about accessing and using Web Site features. For
Application,” each filed Jun. 19, 1997. This application is           example, certain Web Sites may incorporate advanced fea
also related to co-pending U.S. patent applications entitled,         tures only supported by certain Web browsers or versions of
“Web Site Creator”, Ser. No. 09/100,222, pending, filed               Web browsers. Other Web sites require specialized helper
herewith, “System and Method for Building a Web Site                  applications, viewers or audio players to receive certain
Using Stored Pages,” Ser. No. 09/100,136, pending, filed              presentations. Web site complexity has also evolved as Sites
herewith, “Automated System and Method for Approving                  have expanded.
                                                                 15
Web Site Content,” Ser. No. 09/100,135, pending, filed                   While Web sites include various links to objects, some of
herewith, “System and Method for Building a Web Site                  which may provide assistance in connection with the use of
Using User Specific Interface,” Ser. No. 09/100,224,                  the referencing object, there is no Standardized facility of
pending, filed herewith, “System and Method for Building a            help documents provided on Such Web sites. Further, even if
Web site for Use in E-Commerce With User Specific                     a Web site creator attempted to include a library of Such help
Pricing.” Ser. No. 09/100,226, pending, filed herewith, “Sys          documents with appropriate links, two problems would need
tem and Method for Building a Web Site With Automated                 to be addressed. First, the Web site creator would need to
Workflow,” Ser. No. 09/100,116, pending, filed herewith.              address identifying, authoring, and implementing help pages
                                                                      that would be displayable using a browser and be displayed
               FIELD OF THE INVENTION
                                                                 25
                                                                      in an appropriate portion of the user's display Screen.
                                                                      Secondly, the Web site creator would need to provide means
   The present invention relates to a software tool for               So that the help facility would be context Sensitive, i.e.,
creating web sites where the tool itself can be used to create        provide information relating to the object being accessed or
HTML-formatted help documents pertaining to use of the                task being performed by the user. Should a Web site creator
tool and use of a web site created by the tool.                       attempt to create Such a help facility, they would again be
         BACKGROUND OF THE INVENTION
                                                                      faced with the problem of its implementation using HTML
                                                                      coding.
   With the proliferation of the Internet and intranets, there                   SUMMARY OF THE INVENTION
has been an increasing demand for the creation of Web Sites.
A Web Site typically includes multiple pages having a            35
                                                                         One object of the invention is to overcome these and other
predefined Structure or layout for presenting content which,          deficiencies and drawbacks of Web site creation techniques,
unlike the Structure, may be updated and changed frequently.          Systems and methods.
The Structure of the page may include various arrangements               Another object of the invention is to provide a software
of menus to navigate the Site, windows or "frames' includ             tool for creating web sites where the tool itself can be used
ing navigation and other tools, and Specifically formatted       40
                                                                      to create HTML-formatted help documents pertaining to use
content in predefined areas of the frames. Content may                of the tool and use of a web site created by the tool.
include various objects and object types including, for                  Another object of the invention is to provide a software
example, text, graphics, other media and multimedia mate              tool for creating web sites where the tool itself can be used
rial Such as audio and Video presentations, and links to other        to create HTML-formatted help documents based on a
objects including other Web pages. Both components defin         45   library of stored HTML-formatted templates.
ing a Web page, that is, page Structure and content, are                 Another object of the invention is to provide a software
Specified using hypertext markup language (HTML).                     tool for creating web sites where the tool itself can be used
   The Web site organization is defined by the various Web            by the tool developer or a person creating a web site using
page linkS. An initial entry node in the organization of linkS        the tool to create HTML-formatted help documents based on
is called the Home Page which, through the various links,        50   a library of stored HTML-formatted templates associated
allows a user to navigate to and access other objects includ          with the tool.
ing other objects on the current referencing page, other                Another object of the invention is to provide a tool for
pages of the current Web site and objects and pages on other          creating a Web Site with context-sensitive help functions
Web sites. The Home Page may include an overview of the               using HTML templates to minimize or eliminate the need for
Structure and content of the Web site, display options (e.g.,    55   a Web site creator to know or use HTML or other program
provide text only, include graphics and/or frames, etc.), and         ming languages to create a Web Site or help documents
provide the links to other Web site pages: HTML documents             pertaining to the finished web site.
and other objects. Thus, HTML is used to define the layout              Another object of the invention is to provide a tool for
or Structure of the Web pages and to provide content and              creating a Web site where the tool comprises a library of
links to other objects.                                          60   Stored templates (including fields) associated with different
   Among the inherent difficulties in creating and maintain           options/features for a Web site, and various help documents
ing such Web sites is that the HTML used to define the Web            relating to the options/features. The tool prompts a user of
pages (and therefore the structure, organization and content          the tool to Select desired options/features from a list of
of the Web site) is difficult to compose and read. HTML is            possible options/features. Based upon the option/features
a Specialized language with its own Syntax, codes and            65   Selected, the tool determines which of the Stored templates
terminology that requires Specialized knowledge and train             (and fields) are to be used and the user is prompted to Supply
ing to interpret, understand and write. This precludes indi           data to populate those fields. The tool uses the templates and
        Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 34 of 44


                                                      US 6,185,587 B1
                               3                                                                      4
user Supplied data to create the web pages that make up a               portions of a web page (e.g., a field) may have specific help
Web site. It also identifies the help documents that relate to          documents associated therewith. The areas of the web site
the Selected featureS/options and includes their help docu              having associated help pages may be graphically marked
ments in the web site. The Web site may then be posted on               (e.g., an icon with a ? or by colored highlighting) to indicate
a network, Such as the Internet.                                        the existence of a help page for the particular field or other
   Another object of the invention is to provide a tool which           portion of a Web page. In other cases, a help icon may
can be readily customized by a developer to Support the                 appear generally on the page to indicate help available for
creation of customized classes of Web sites by respective               the page.
classes of Web site creators by providing (i) a library of Web            The help documents created by the tool (preferably from
page templates; (ii) a library of Web site creator Help objects         one or more templates) can provide help information about
asSociated with the Web page templates and providing                    using the Site creator tool, using a web site created by the
information about using the Web page templates; (iii) a                 tool or using the tool to modify a web site created by the
library of user Help objects associated with Web pages and              tool.
objects created using respective Web page templates and                    An example of this type of automated generation of a help
providing information to Web users accessing those Web             15
                                                                        page would be a page on a web site designed to enable users
pages; (iv) a Help facility to guide a developer through the            to purchase a particular product. The tool may create a help
creation of custom Web page templates and associated Web                page to assist with purchasing the product on the web site.
site creator and Web site user Help objects; (v) a Web site             A specific field (e.g., method of payment) may have specific
creator Help facility including the standard and custom Web             information about that topic.
site creator objects to help a Web site creator use the                   One embodiment of the invention enables a developer to
templates and other tool facilities to create a Web site; and           use the tool to add to or modify existing help page templates.
(vi) as part of the Web site, a user Help facility including the        These new or modified templates may be Stored in a Storage
Web site user Help objects to assist a user accessing the Web           device (e.g., database 40) become part of the tool and be
site to navigate and utilize features and functions of the Web          accessible for Subsequent use.
Site.                                                              25
                                                                          Other embodiments and uses of the invention will be
   According to one embodiment of the invention, a Soft                 apparent to those skilled in the art from consideration of the
ware tool is provided for use with a computer System for                Specification and practice of the invention disclosed herein.
simplifying the creation of a customized Web site by avoid              The Specification and examples should be considered exem
ing the need for the web site creator to know or use HTML,              plary only. The scope of the invention is only limited by the
or other programming language to create the web site. The               claims appended hereto.
tool comprises a plurality of pre-stored HTML templates.
The templates preferably correspond to different types of                       BRIEF DESCRIPTION OF THE DRAWINGS
Web pages and features commonly found on Web sites. The
tool further includes a library of Help documents in HTML          35
                                                                           FIG. 1 is a Schematic block diagram illustrating an overall
format, with each of the help documents being associated                System in accordance with one embodiment of the invention.
with one or more templates.                                                FIG. 1A depicts a Schematic block diagram illustrating an
   This embodiment of the invention provides for the auto               overall System in accordance with one embodiment of the
mated generation of a web site, with help pages that are                invention.
included in the site based on featureS/options of the Site         40     FIG. 2 is a Schematic block diagram illustrating an overall
Selected by the web site creator during the Site creation               System in accordance with one embodiment of the invention.
process. Another aspect of the invention relates to enabling              FIG. 3 is a Schematic flow diagram illustrating one
context-sensitive help documents to be automatically                    embodiment of the Site creation process.
included in a web site with links from the portion of a web               FIG. 4 is an illustration depicting a Screen showing a
page to which the help pertains, without requiring the web         45   Selection menu.
Site creator to write or modify any code.
   According to further features of the invention, new fea                FIG. 5 is an illustration depicting a Screen showing a site
                                                                        area Selection menu.
tures and options may be created from templates and asso
ciated help documents may be associated there with.                       FIG. 6 is an illustration depicting a Screen showing
Advantageously, these help documents may be created from           50   information input fields.
help templates to avoid the need to write code.                           FIG. 7 is an illustration depicting a Screen showing
   According to one embodiment of the invention, a Soft                 information input fields.
ware tool is provided for use with a computer System for                  FIG. 8 is an illustration depicting a Screen showing a
simplifying the creation of a customized Web site by avoid              Selection menu.
ing the need for the web site creator to know or use HTML          55     FIG. 9 is an illustration depicting a Screen showing a
or other programming language to create the web site. The               Selection menu.
tool comprises a plurality of pre-stored HTML templates.                  FIG. 10 is an illustration depicting a Screen showing a
The templates preferably correspond to different types of               Selection menu.
Web pages and features (e.g. Site areas) commonly found on                FIG. 11 is an illustration depicting a Screen showing
Web sites. The tool further includes a library of Help             60
                                                                        information input fields.
documents associated with the templates. The help docu
ments are preferably HTML documents created from one or                   FIG. 12 is an illustration depicting a Screen showing a
more of the templates. The help documents include fields                Selection menu.
that link the document with one or more related fields of                 FIG. 13 is an illustration depicting a Screen showing
other templates to associate each help document with one or        65   overview information.
more features and/or fields. In this way, context-sensitive               FIG. 14 is an illustration depicting a Screen showing
help can be provided. For example, particular web pages or              various site information.
    Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 35 of 44


                                                     US 6,185,587 B1
                              S                                                                     6
   FIG. 15 is an illustration depicting a Screen showing               request is passed to server 114 using HTTP (or other
various site options.                                                  protocol). Server 114 receives the request via HTTP server
   FIG. 16 is an illustration depicting a Screen showing a             module 130 and passes object location information to inter
Selection menu.                                                        face module 132 via URL interface 146. URL interface 146
                                                                       transmits that information to non-HTML server module 124.
  FIG. 17 is an illustration depicting a Screen showing the
contents of a computer desktop.                                        Non-HTML server module 124 retrieves the requested
  FIG. 18 is an illustration depicting a Screen showing                object and passes it to interface module 132. A HTML
various Source documents.                                              translator portion 144 of interface module 132 translates the
                                                                       non-HTML object to a HTML representation of the
  FIG. 19 is an illustration depicting a Screen showing                requested object and the HTML representation is returned to
various Source documents.                                              browser 128 via HTTP server module 130.
   FIG. 20 is an illustration depicting a Screen showing                 System 110 also enables browser 128 to access HTML
information input fields.                                              objects 150a–150n using HTTP server 130 or a conventional
   FIG. 21 is an illustration depicting a Screen showing               web server 156 in a known manner. A conventional editor
information input fields.                                         15   may be used to edit HTML objects within the system. A
   FIG. 22 is an illustration depicting a Screen showing               conventional technique (e.g., a computer gateway interface
information input fields.                                              (CGI)) may be used to store the edited HTML objects in the
                                                                       HTML database.
   FIG. 23 is an Schematic diagram illustrating one embodi
ment of the System.                                                       Thus, one advantage of the invention is that server 114
   FIG. 24 is an illustration depicting a Screen showing a             enables a browser 128 to request both HTML objects
template form.                                                         150a–150n and non-HTML objects 118a–118n. Additional
   FIG. 25 is an illustration depicting a Screen showing               advantages derive from this capability. For example, one
                                                                       Significant advantage is that the invention exposes powerful
information input fields.                                              resources available in non-HTML databases 116 to a web
   FIG. 26 is an illustration depicting a Screen showing          25
                                                                       browser 128 according to one embodiment of the invention.
options.                                                                  According to one embodiment of the invention shown in
   FIG. 27 is an illustration depicting a Screen showing               FIG. 2, the tool may be installed on a server 30. Installation
options.                                                               of the tool on other types computer Systems is also possible.
   FIG. 28 is a block diagram illustrating the App Assembler.          Server 30 may be connected to various client terminals 34.
          DESCRIPTION OF THE PREFERRED                                 Typically, client terminal 34 may include a display 101
                  EMBODIMENTS                                          capable of presenting views 102. Terminal 34 may also
                                                                       preferably include an input device 106. The tool preferably
   One embodiment of the invention provides a tool, system             is able to access a database 40 wherein a library of templates,
and method for creating Web sites. The tool facilitates the       35   Views, and fields may be Stored.
creation of a customized Web site without requiring a Web                 According to one embodiment of the invention, the tool
site creator to write or edit HTML code. A Web site created            enables a Web site creator to Select from among a plurality
with the tool has Several advantages that can be exploited             of features and options to include within a Web site. The tool
after the Web site is created. The tool also enables various           further comprises a library of templates (e.g., text, fields,
advantages in connection with modifying a Web site created        40   HTML code and formulas) that correspond to the available
using the tool.                                                        features and options. The templates comprise databases
   As schematically illustrated in the block diagram of FIG.           which may include fields, forms, views, text, formulas and
1, one aspect of the invention relates to a client/server              profiles that enable customization of the features. A profile
network system 110 enabling access to both HTML objects                may comprise fields, Some of which may be designated as
150a–150n (e.g. HTML documents) and non-HTML objects              45   required fields. For example, one feature of a Web site may
118a–118n using a web browser 128 residing on a terminal               be a list of site areas. One area may be “Company Infor
126. Preferably, web browser 128 supports Internet and Web             mation.” A template corresponding to this feature may
protocols (e.g., HyperText Transfer Protocol (HTTP) and                include certain text and HTML formatting components for a
TCP/IP). The system may further comprise a client 112 to               Web page for this area, with fields for company name,
enable a non-browser client access to non-HTML server             50   address, contact perSon, etc. Based on input Supplied by the
module 124 to retrieve non-HTML objects 118a–118n from                 Web site creator, this information may be included in the
non-HTML database 116.                                                 finished Web site without requiring the Web site creator to
  A server 114 preferably comprises a HTTP server module               write or edit HTML code. The tool provides several stored
130, interface module 132 and non-HTML server module                   views to present the various options/features to the Web site
124. As further illustrated in FIG. 1, the serverside of system   55   creator So that the Site creator may select the options/features
110 may comprise a non-HTML database 116 in communi                    desired for inclusion in the Web site. The tool has an
cation with server 114. Preferably, non-HTML database 116              application assembler module that combines the templates
stores one or more non-HTML objects 118a–118n, each at                 for the Selected featureS/options with data input by the Site
least some of which having one or more non-HTML fields                 creator to generate Web pages to thereby construct a com
162a-162n, and a user directory 120. User directory 120           60   plete Web site. The tool preferably comprises a software
includes one or more user objects 122a-122n. User objects              program for use on a computer network. The tool may be
122a-122n may include information about a user (e.g.,                  accessed through a Suitable network interface. For example,
electronic mail address, role, profile, etc.). Terminal 126 and        a network browser may be used to access the tool. According
Server 114 can be in communication via a network 154 (e.g.,            to a preferred embodiment, the Software tool runs on a Lotus
Internet, Intranet or other network).                             65   Domino Server platform.
  According to one aspect of the invention, a user Submits                According to one embodiment of the invention, a site
a URL-based request for an object via browser 128. The                 creator may construct a Web Site in a manner represented in
    Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 36 of 44


                                                     US 6,185,587 B1
                              7                                                                       8
FIG. 3. A site creator may start the proceSS, for example, by           to include within the Web site. At step 18 a site creator may
directing a network browser to access a Server, or other                signal the tool to finish the creation of the Web site.
network node, on which the tool is loaded. The tool iden                Signaling may be accomplished in any Suitable fashion. For
tifies the interface the site creator is using (Step 4).                example, a creator may use a graphic interface and Selection
Preferably, the tool automatically identifies the browser type          device to select an object (e.g., a button) to signal the tool
being used and may present different views for different                to finish.
browser types. For example, the tool may present views that               At step 20 the tool may populate template profile fields
have certain common codes for all browsers and Some                     with the collected data. The database templates may pref
browser-specific code based on the Specific browser type                erably be constructed using an applicagtion assembly
identified.                                                             engine, for example, AppAseembler (see, FIG. 30). The
  At Step 6 a Site creator is presented with one or more                database preferably Stores the various templates, profiles,
views. The view(s) preferably presents a Screen containing              forms and views. Initiating the tool to finish the Web site
a menu of features and/or options for creating and custom               may cause input data to populate the profiles and fields.
izing the Web site. For example, FIG. 4 depicts an example              Some fields, preferably optional fields, contain default data.
of one view presented to a site creator. AS shown, a view          15   Upon population of the fields and profiles the Web pages
may include certain command initiators (e.g., buttons to                may be constructed. AS shown at Step 22, the tool may create
click on), explanatory text fields to explain the objective or          Web pages from the templates corresponding to the Selected
function of various aspects of the view and one or more                 features and the input data. The created Web site may then
feature(s) or option(s) to be selected. As shown, the user may          be forwarded to server 30. Server 30 may comprise an
be prompted to Select whether to create a new site or edit an           approving module which may use a routing module to route
existing one. ASSuming the new site option is Selected, the             the proposed Web site (or pages thereof) to predetermined
next view(s) may comprise features/options from which the               users for review, edit, and approval. Approving module may
Site creator can Select to customize the featureS/options               include a notifying module which may notify certain pre
appearing on the Web Site. The features/options may pertain             determined users of various events. For example, certain
to those found on Web sites or other features/options. For         25   users may be notified of a received request for approval, the
example, the featureS/options may include a list of Site areas,         amount time in which action must be taken, or other
Web pages to include in a Web site, Web page formatting                 information. Routing module may send the Web Site/pages
options, Security links, colors, borders, buttons, workflow             to each of the predetermined users (which may be desig
commands, graphics, backgrounds, text and other items.                  nated in a particular order) for completing the approval
Some features or options may be required and Some may be                process. Once the approval process is complete, routing
discretionary.                                                          module may, at Step 24, Send the approved (and possibly
   For example, FIG. 5 depicts the feature of Web site areas.           revised) Web site/pages to server 30 for posting on a
As shown in FIG. 5, the site area options may include a list            network.
of predefined site areas Such as Company Forms Area,                      By way of example, one embodiment of the invention
Contact Management Area, Customer Tracking Area, Dis               35   may be implemented as follows. FIG. 3 shows a portion of
cussion Area, Document Library Area, Employee Phone                     a view (e.g., view 102) prompting a user to choose the option
Book Area, Frequently Asked Questions (FAQs) Area,                      (e.g., option 104) for creating a new Web site or updating an
Home Page Area, Job Postings Area, Products/Services                    existing site. The choice is made, for example, by using a
Area, Project Management Area and Registration Area.                    computer mouse and clicking on one of the radio buttons
Other areas may be created based on templates for these            40   adjacent the desired choice, although other methods may
areas, without requiring the Web site creator to write or edit          also be used. A text box on the view may be provided to
Software code.                                                          explain each of the options available to the user. A similar
   At Step 8, a Site creator may Select the desired featureS/           dialog box may be provided on Subsequent Screens as well.
options. Selection may be accomplished in any Suitable                     If the option to create a new site is Selected, the user may
manner. For example, Selection may be accomplished by              45   be presented with another view, such as shown in FIG. 5.
using a graphic interface and Selection device (e.g., by                FIG. 5 shows the types of site area options which a user can
pointing a cursor at the Selection and clicking on it), by              choose to have included in a Web site. Some of these site
entering text, or by other techniques. AS shown in FIG. 5,              areas may be designated as required areas. The user may
desired site areas may be Selected by entering an “X” in a              Select the desired options. Next, the user may be presented
check box. At step 10 it may be determined whether all             50   with a view presenting options for entry of information
Selections have been made. If additional featureS/options are           based on the Selected Site areas and/or other information.
to be presented, the process returns to Step 6 and repeats until        FIG. 6 shows the view displaying the options for input fields
all Selections have been made and the proceSS proceeds to               for basic information about a company or business. FIG. 7
Step 12.                                                                shows a view presenting a users options to designate certain
   At step 12, the tool identifies which templates in a library    55   individuals as authorized content composers, authorized
of Stored templates are associated with the featureS/options            readers (described below), and the number of steps involved
Selected in Step(s) 8. Upon identification of the associated            in the content approval proceSS. These Settings may deter
templates, the tool may determine certain fields (required or           mine a portion of the Security workflow and approval
desired) relevant to completing each template. At step 14,              features for the Site. Other features may be presented once
the Site creator may be prompted for certain data to complete      60   the features are Selected and data requested the user activates
the template fields. For example, FIG. 6 shows an example               a "finish' button to cause the Web site to be created.
of a view requesting data input from the Site creator. The                 FIG. 8 illustrates another aspect of the web site develop
requested data may include fields Such as company name,                 ment module. This design center feature provides a Screen
contact information, e-mail addresses and other information.            from which the user is prompted to decide on the options for
Some fields may be required (e.g., marked by an and others         65   the design of the web page, for example, by Selecting colors,
may be optional). At Step 16, the Site creator may input the            background images, frame Styles, and logos. Once Selections
data for the requested fields and other data needed or desired          have been made, the user can preview the design and then
    Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 37 of 44


                                                     US 6,185,587 B1
                               9                                                                     10
make changes as desired. The module essentially provides                a view that enables a content composer to add site images or
Simple-to-use graphic design tools allowing a Site creator to           to View/update Site images. AS illustrated the content com
have a preferred layout and design, without writing or                  poser Selected the "add Site images.”
editing HTML or other code.                                               FIG. 11 shows selection of a Source document from which
  Once the site is created an authorized user (e.g., a web              object images may be added to a Web site. The content
master) may make changes to the Web site using the tool. AS             creator may be presented this type of View when adding
shown in FIG. 9, an authorized user may be presented a view             images Stored elsewhere on a network. FIG. 11 depicts
requesting the Selection of the option to modify an indi                various Selections/inputs to be made. Based on a template
vidual area of the web site or to modify all of the site areas.         for adding an image and the users input, images may be
This allows an authorized user the flexibility to change a              added without writing or editing code.
Specified page or area (e.g., changing a look to a product in              Some embodiments of the invention may include a pre
the Products area) or to modify the entire site (e.g., incor            View function. A preview function may enable the user to
porating a new company logo onto all of the relevant Site               View the Web page as it is created. For example as various
pages). This feature is enabled by storing the "logo field              options are selected, a preview of the option(s) selected may
data as an object and linking to that object from each page        15   be displayed for a user to observe. This ability is provided
that includes the logo. The linking is part of the template So          by the tool based on the templates without requiring the user
that no code needs to be written by the Web site creator or             to close the file and reopen it with a browser as would be the
content composer.                                                       case if the user were writing HTML code. Thus, the tool
  When modifying content, it may be preferable to use a                 enables pages/objects to be rendered on-the-fly.
pre-designed workflow process. For example, the content                    The Web site created using the above Web site creation/
composer may create a proposed new Web page for inclu                   editing tool offerS Several advantages, both during creation,
Sion in the Site. Prior to posting the created Web page on a            and after the Web site is posted. Some of these advantages
                                                                        are described below.
network (e.g., the Internet or an intranet), the proposed Web           Stored Pages
page may be contributed to, reviewed, edited, and approved
by a number of other authorized users. A workflow module           25      One advantage of the invention derives from the use of the
may be used to route the proposed content to other users.               Stored templates. The templates may be Stored in a database
Once content has been approved for posting, the workflow                40 associated with server 30. The templates may comprise a
module may post the content on the Web site via a network.              database Storing profiles, fields, forms, views, text, formulas
  FIG. 1A is a Schematic block diagram illustrating a web               and other items. Use of templates preferably facilitates Web
Server in accordance with one embodiment of the invention.
                                                                        Site design. For example, each object in Web Site may
                                                                        contain an associated profile document. Updating the profile
Web server 114 may comprise a HTTP server 130 in                        document allows a web master to automatically update each
communication with an interface module 132, which in turn               page of the Web site associated with the profile document.
is in communication with a non-HTML server module 124.                  For example, a company logo may be Stored in a template
HTTP server 130 may comprise a mail application module             35   as a profile document. The company Web site may display
134 and a schedule and calendar application module 136.                 the logo on each Web page of the company Web site. A
Interface module 132 may comprise a workflow module                     Subsencuent change in logo may be effected by merely
138, security module 140 and command cache 142. Work                    updating the profile document, the tool may then automati
flow module 138 is used to automate various tasks upon the              cally update each Web page with the new logo.
occurrence of predetermined events. Security module 140            40      The templates enable a site creator to construct a custom
enables access control to non-HTML objects using role                   ized and personalized Web page. The page(s) may comprise
based multi-level Security. Command cache is used to Store              files Suitable for use on a computer network. For example,
commands input by a user.                                               the page(s) may comprise hypertext markup language
   In operation, server 114 receives a URL-based request for            (HTML) files. Options 104 may include features typically
a non-HTML object from a web browser via HTTP server               45   found on Web sites. Selection of option 104 may initiate the
module 130. HTTP server module 130 receives the request                 tool to Select the appropriate templates associated with the
and extracts object information from the URL. HTTP server               Selections. For example, a user may select an option to
module 130 passes the information to interface module 132.              divide a page into one or more frames. Within each frame
Interface module 132 converts the URL-based request to a                various objects may be displayed. For example, an object
format supported by non-HTML server module 124 and                 50   may include text, graphics, logos, images, and other items
communicates the request to non-HTML server module 124.                 typically found on a page. A page may also include various
Non-HTML server module 124 then locates and retrieves the               links to other files. For example, the link may include a
object requested.                                                       uniform resource locator (URL) that may link to another
   To facilitate modifying the Site the content composer may            Web page. A page may also include various fields in which
be presented various views by the tool to add or modify            55   text may be entered to customize the resulting Web page
pages. The View may be any type of graphical or text                    without writing HTML or other code. A user may select
arrangement that provides a user with Several options. For              options that will cause the tool to construct Such a page from
example, View may include a drop down or pop up menu, a                 one or more templates. Selection may be accomplished
list of options to be Selected using a radio button Selector, a         using an input device (e.g. input device 106).
text entry box, or other Suitable graphical Selection interface.   60   Automated Help
Options present a user with various choices regarding the                 One embodiment of the invention provides for the auto
creation of a Web Site and can be based on Stored templates.            mated generation of help pages to assist a user of a Web Site,
For example, options may include choices regarding editing              and more specifically, to enabling context-sensitive help.
of text, colors, graphics or other objects, as well as, choices          For example, during site creation, a site creator may be
regarding positioning of objects, creation of new objects,         65   presented with various views 102 containing options 104.
deleting objects, adding links to other sites, Security                 Based upon the selected options 104 the tool may present the
provisions, and other choices. For example, FIG. 10 depicts             user with additional views 104 and prompts for data to
    Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 38 of 44


                                                     US 6,185,587 B1
                             11                                                                       12
populate certain fields on Stored templates. The tool may               using the Site creator tool, using a web site created by the
assemble the data and Selected options to create help pages             tool or using the tool to modify a web site created by the
asSociated with the Selected options. For example, a creator            tool.
may select an option to include a Frequently Asked Ques                    An example of this type of automated generation of a help
tions (FAQs) page in a Web site. The tool may then create,              page would be a page on a web site designed to enable users
based upon Stored templates and user input data, any help               to purchase a particular product. The tool may create a help
pages associated with the FAQs page and include them in the             page to assist with purchasing the product on the web site.
Web site.                                                               A specific field (e.g. method of payment) may have specific
   One embodiment of the invention provides capability to               information about that topic.
modify existing help page templates. A developer may be                    One embodiment of the invention enables a developer to
presented a view 102 containing an option 104 to modify a               use the tool to add to or modify existing help page templates.
Stored template. Upon Selection of Such an option, the tool             These new or modified templates may be Stored in a Storage
may then present the developer with additional views con                device (e.g., database 40) become part of the tool and be
taining options, or requests for data input. The tool may then          accessible for Subsequent use.
                                                                           Detailed below are examples of how certain features of
assemble the Selected options and input data to create new         15   the invention are implemented according to preferred
or modified help templates. These new or modified tem                   embodiments. However, the invention is not limited to these
plates may be stored in a storage device (e.g., database 40)            Specific implementations.
become part of the tool and be accessible for Subsequent use.              FIG. 12 shows a page from the built-in site creator guide,
   One embodiment of the invention includes the ability to              which can be accessed, for example, by clicking a button on
provide context sensitive help to individuals using a Web               the view. The contents of the guide are divided into Sections
Site created by the tool. A library of help pages may have              and SubSections, each of which can be expanded or collapsed
been Stored and linked to the Web pages, for example during             to show more detail. FIG. 13 shows a page from an overview
Site creation. For example, areas of the Site enabled with help         Section. AS shown in FIG. 14, the guide has three main
pages may have markers indicating the existence of a help               Sections corresponding to different functional classes of
page for a particular field or other portion of a Web page. For    25   users-Site designers, Site administrators, and Site contribu
example, a different color link or graphical marker may be              torS.
used to indicate the availability of a help page. The Site may             FIGS. 15 through 17 show other possible source docu
be designed to recognize that the content creator's level of            ments useable with the tool. A user can add or modify
privilege to edit an existing Web site. Based upon the                  documents to customize menus and Settings in the module.
privilege level the content creator may be presented with               FIGS. 18 and 19 illustrate examples of documents used to
context Sensitive help pages. For example, if an authorized             enable other features and configurations of the module,
content creator desires help on editing a logo, certain mark            including border buttons, workflow commands, and graph
erS regarding logo editing may be activated to allow the                ics menus. These Source documents can be edited by the
creator access to the help document associated with logo                user. Documents may be added or deleted as desired. This is
editing. Another Situation for context Sensitive help after Site   35   done without requiring the need to write or modify Software
creation occurs for users with minimal or no privileges to              code by the user.
contribute content to the Site. These users may be presented               The invention enables a user to choose preferred customi
with certain markers or help page indicators associated with            Zable modules from modules that include Corporate Policies
Stored help pages. These markers or indicators may be                   and Procedures, Feedback, Discussion, Products and
asSociated with certain areas of the Site at a prior time, for     40   Services, Frequently Asked Questions, Job/Career Opportu
example during Site creation.                                           nities databases and more.
   According to one embodiment of the invention, a Soft                    The invention provides architectural framework and soft
ware tool is provided for use with a computer System for                ware modules for building and managing a plurality of
simplifying the creation of a customized Web site by avoid              networks and modules, for example, extensible intranets and
ing the need for the web site creator to know or use HTML          45   busineSS modules. According to a preferred embodiment, the
or other programming language to create the web site. The               invention enables a user to leverage the content,
tool comprises a plurality of pre-stored HTML templates.                collaboration, and commerce capabilities of the Lotus
The templates preferably correspond to different types of               Domino TM server. However, other servers with the requisite
Web pages and features (e.g., site areas) commonly found on             functionality may be used. For example, Domino. ActionTM,
Web sites. The tool further includes a library of Help             50   (Domino.Merchant Sever Pack) included with Domino"M,
documents associated with the templates. The help docu                  contains the Site creation tool and eleven or fifteen (or any
ments are preferably HTML documents created from one or                 predetermined number of) template-based Software modules
more of the templates. The help documents include fields                that allow a Webmaster to create functionality in the site.
that link the document with one or more related fields of                  For example, the modules may include a Home Page and
other templates to associate each help document with one or        55   an About the Company page, Corporate Policies and
more features and/or fields. In this way, context-sensitive             Procedures, Discussion, Document Library and White
help can be provided. For example, particular web pages or              Papers, Feedback, Frequently Asked Questions, Job/Career
portions of a web page (e.g., a field) may have specific help           Opportunities, ProductS/Services, and Registration. One or
documents associated therewith. The areas of the web site               more of these site areas may be used internally (e.g., on an
having associated help pages may be graphically marked             60   intranet) and, if desired, extended to an external network
(e.g., an icon with a ? or by colored highlighting) to indicate         (e.g., the Internet) for use by customers, business partners,
the existence of a help page for the particular field or other          and others. All employ the capabilities for interactive
portion of a Web page. In other cases, a help icon may                  communication, Structured collaboration, and workflow
appear generally on the page to indicate help available for             coordination. This enables threaded discussions, allows
the page.                                                          65   users to complete questionnaires and Surveys, participate in
  The help documents created by the tool (preferably from               two-way information processes, and route information
one or more templates) can provide help information about               quickly and easily to the people that need it.
    Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 39 of 44


                                                     US 6,185,587 B1
                             13                                                                    14
  Preferably, the tool includes a Library. The Library is a            Design Step, the external name appears in the Control pane
template library of design elements like, fields, forms,               and at the top of the each Site Design document. In this
database views, etc., used to build the web site requested.            example, the user would enter Contracts Area in the External
  If a Web site needs an area that’s not already provided, an          Name field.
authorized user can create a new custom area as follows.                  The Description field describes the features and uses of
  First, the user creates a shell for the new area. To create          the new area. The description is looked up in the
the shell of the new area the following StepS are performed:           System\View Description form. Users can see the descrip
   1. In SiteCreator, copy, rename, and modify the Area Spec           tion during the Site Configuration Step when they click the
      and Workflow Spec documents for an existing area;                button to view area descriptions.
   2. Add the new area name to the Area Spec for every area               The ConfigFields Lookup field enhances lookup perfor
      that should internavigate with the new area;                     mance by calculating a text list of all the elements in this
   3. Copy and modify the Area Profile and Workflow Profile            Section. These fields communicate to the App ASSembler
      documents that correspond to the new Spec documents,             what objects it needs from the Library and, in Some cases,
                                                                       how to act on the objects.
   4. Add the new area name to the Site Spec and FileUpload       15     The Views field contains the name(s) of view(s) that are
      Spec documents,                                                  specific to this area. The Views list need not be modified
   5. Refresh the affected Spec, Profile, and File Upload              unless the user creates a Special view for the new area.
     documents, and                                                       The Name Change Style option controls the link text and
   6. Upload the navigation graphics for the new area into             titles for the various view pages. “Keyword Label” refers to
      the Library.                                                     the label entered as a Content Indexing category. Contracts,
   Next the authorized user creates the new pages. This may            for example, may be indexed by Contract Type and Expi
be done by performing the following Steps:                             ration Date. If a Label field in the Content Indexing section
   1. In the Library, copy and edit the Page Template for an           contains Contract Type, the Name Change Style options
      existing area to use as the foundation for the new pages,        produce the following link text and titles: Name Change
   2. In Site Creator, copy and modify the Form Spec docu
                                                                  25   StyleLink Text/View TitleExternalName by Keyword Label
                                                                       Contracts Area by Contract Type" By” KeywordLabel By
      ments for the chosen pages,                                      Contract TypeFxternal NameContracts AreaKeyword Label
   3. Copy, modify, and refresh the Form Profile documents             Contract Type" List by Keyword LabelList by Contract
      that correspond to the Form Spec documents copied in             TypeNo ChangeSelect this option for views that are hidden
      the previous Step; and                                           from users.
   4. In the Library, copy and edit the Input and Display                 The Agents field contains the names of agents that are
      Subforms associated with the new pages, as necessary.            Specific to this area. Unless a user creates an agent that is
   The following is an example of the process for copying              Specific to the new area, there is no need to add to or delete
and modifying the existing Document Library area to create             from this list.
a new Contracts area designed Specifically for contracts and      35     The Forms field contains the names of the standard
other legal documents.                                                 System forms for this area. The user does not need to add to
  An authorized user first identifies the existing area that           or delete from this list.
comes closest to the functionality wanted in the new area                The DocumentCopyView contains the document(s) that
and decides what types of content pages the new area should            are copied to every area. The user does not need to add to or
have. Then, the authorized user identifies the new area's         40   delete from this list.
Banner and Navigation graphics, in Basic, Contemporary,                  The AccomElements Lookup field is a computed field that
and/or Corporate styles (see FIG. 20). Next, the authorized            enhances lookup performance by calculating a text list of all
user creates the new Area Spec and Workflow Spec docu                  the elements in this Section.
ments. The Spec documents tell Site Creator about the con                There are several Area Fields. The Primary Area Internal
tents of the Library, which serves as the object store. To        45   Name field, is used to enter the internal name of the area
begin this Step, the authorized user Selects the SiteCreator           (e.g., Contracts). The Primary Area External Name is a
icon on the Notes workSpace, and opens the View called                 computed field that looks up the area's external name in the
System Views\All.                                                      view called Lookup\Specs by Internal Name (see FIG. 22).
  Then, the AreaSpec document for the prototype area (e.g.,              In the Area Spec document, the Area(s) belong field
DocLibrary) is located. A copy is made and the fields are         50   should contain the internal name of every site area that
modified as necessary. Preferably, the Document UniqueID               should recognize and internavigate with the new area. The
field is not customized because it contains the document's             user may add the internal name of the new area to the list of
unique ID.                                                             area names. The user should also add the new area to the
  The Internal Name field contains the area's alias, or                Area Spec document for each listed area.
Synonym, which is used in all references in forms and ViewS.      55     The Areafields Lookup is a computed field that enhances
This allows an authorized user to change the area's user               lookup performance by calculating a text list of all the
visible External Name without affecting the operation of               elements in this Section.
SiteCreator or the Website. An authorized user can enter the             To handle The Workflow Spec document, in the System
new area name, Contracts, in the Internal Name field.                  Views\All view, find the WorkflowSpec document for the
  The Multiple Object Lookup Name field and the Internal          60   prototype area (DocLibrary), make a copy of it, then modify
Name field, in most cases, contain the same value.                     the fields as necessary.
Occasionally, however, a user may need another way to look                To handle the Configuration Fields, the user replaces the
up the object. In this case, enter Contracts (the same value           existing area name (Document Library) with the new area
as Internal Name) in the Multiple Object Lookup Name field             name (Contracts) in the Internal Name, Multiple Object
(see FIG. 21).                                                    65   Lookup Name, External Name, and Description fields.
  An area's External Name is the user-visible name that                   Unless the user wants to change the default Name Change
appears in the Site Configuration profile. During the Site             Style option, there is no need to modify the fields. Views,
    Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 40 of 44


                                                   US 6,185,587 B1
                                15                                                                16
Agents, Forms, and Document View are Specified in the                   To Install the new area's graphics, the user can perform
Area Spec document.                                                  this step from the web, using a browser that Supports file
  For the Area Fields, the user replaces the existing area           upload (Such as Netscape). The user starts the browser and
name (Document Library) with the new area name                       goes to the Library database on the Domino server (FIG.23),
(Contracts) in the Primary Area Internal Name and Area(s)       5    then performs the following Steps:
Belong fields.                                                         1. From the list of Views, click Contributor's Menu, then
   For the Type field, the Workflow subform should be                     click Contributor's Menu again on the resulting page;
Specified.                                                             2. Click Upload a file to open a FileUpload form in edit
   For the Design HideRequesterAction, the user should                    mode,
Select No if the Process/Hold radio buttons are to be                  3. To keep the new image together with the rest of the
displayed on the Input forms for this area. The user Selects              System navigation and banner graphics, Select Domi
Yes to hide the Process/Hold buttons on the Input form for                no. Action Internal as the File Category;
areas where document authors cannot edit their documents.
   The DesignShowAdvancedACL fields include the options                4. Enter a brief description, then enter the name of the file
to Allow Anonymous and Allow Anyone to Author. These                      desired to be attached. Do not enter the file path. If the
options permit authoring while preventing editing in, for       15        Browse button is used to find the file on a hard drive or
example, a Discussion, Feedback, or Registration area. This               network, be Sure to delete the path information that
relates to the “Workflow and Security” features.                          precedes the file name;
   The Areafields Lookup field is a computed field that                5. Click the Submit button to save the page; and
enhances lookup performance by calculating a text list of all          6. To upload another graphics file, click the Go to Con
the elements in this Section.                                             tributor's menu link on the “You have successfully
   Next, the user adds the new area to all AreaSpec docu                  Submitted this page' message, and repeat Steps 2
ments. For an existing site area to recognize and internavi               through 5.
gate with the new one, its AreaSpec document must contain              At this point, the shell of new area is created. The final
the name of the new area. The AreaSpec document for each        25
                                                                     Step is to create the area's main page and content page(s)
existing area is opened, the Area Fields Section is expanded,        using the Creating New Page Types for an Area.
and the internal name of the new area is added to the list in          In SiteCreator, each page type (template) is defined by a
the Area(s) Belong field.                                            Form Spec document and a corresponding Form Profile
  The user can now Create new Area and Workflow Profile              document. The Spec document tells App Assembler which
documents. The Profiles take their defaults from the corre           elements are needed from the Library (the object store). The
sponding Specs and become the Site Design documents that             Profile takes its defaults from the corresponding Spec. For
users interact with during the Site-creation process.                purposes of creating a new page (template) the key Library
   In the System Views\All view, find the AreaProfile and            elements are the Display subform and the Input subform.
WorkflowProfile documents, and copy the documents that               The Input subform establishes the layout and user interface
correspond to the AreaSpec and WorkflowSpec documents           35
                                                                     for the forms that site visitors and contributors fill out; the
copied in the previous Step. In both documents, Specify the          Display Subform controls the appearance of the Web page
appropriate internal name in the Internal Name field. In the         (pages may also contain System, Workflow, ActionLinks,
AreaProfile document, the user enters the default Link Text          Categorization, and other Subforms).
(in this case, Contracts) and a default Area Database File             An efficient way to create a new page type is to identify
Name (Contract.nsf).                                            40
                                                                     the existing page that comes closest to a desired web page,
  Next, the user Updates the SiteSpec and FileUploadSpec             and then copy and modify the forms and subforms that
documents. To install the new area as an option on the Site          define it.
Configuration profile, open the existing SiteSetup document             Before beginning, the user should make Sure that he/she
in the SiteSpec section (still in the System Views\All view).        is assigned to the NetPresConfig role in Site Creator. Then,
Add the new area name to the Area(s) Belong field in the        45
                                                                     identify the existing content page(s) that comes closest to a
Area Fields Section.                                                 user's preference. The following Steps may be performed:
  The user can make Sure the new graphics ire recognized                1. In the Library, copy and edit the Page Template for an
by all the areas by opening the Site.Image document in the                 existing area to use as the foundation for the new pages,
FileUploadSpec Section and adding the new area name to the              2. Copy and edit Input and Display Subforms, as neces
Area(s) Belong field in the Area Fields section. The user can   50
                                                                          Sary,
Refresh the affected documents to make Sure that all the new           3. In SiteCreator, copy and modify the FormSpec docu
elements are properly created by App ASSembler and recog                  ments for the chosen pages, and
nized by the other site areas. To refresh the affected docu            4. Copy, modify, and refresh the Form Profile documents
mentS.
                                                                          that correspond to the new Form.Spec documents.
   1. In the System Views\All view, the user selects the        55     An example of the process, including copying and modi
following documents:                                                 fying the existing main page and content page from the
  all of the documents in the AreaSpec Section                       Document Library area for use in a new Contracts area
  all of the documents in the AreaProfile section                    designed specifically for contracts and other legal docu
  the document for the new area in the WorkflowProfile               ments will be given.
     Section                                                    60     First, Copy and edit a Page Template. This can be done as
  the SiteSetup document in the SiteProfile section                  follows:
  the Site.Image document in the FileUploadSpec section                1. On the Notes workspace, select the Library icon and
  all of the Site.Image documents in the FileUpload section               choose View-Design-Forms;
  2. Make the documents refreshable by running the                     2. Make a copy of the Page Template for the prototype
System\Set ProfileUpdate to Yagent from the Actions menu.       65        area-in this case, Doc Library Page Template;
  3. Refresh the documents by running the System\Refresh               3. Select the new copy, then choose Design-Properties and
Selected DocS agent.                                                      change the form name to Contracts Page Template;
    Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 41 of 44


                                                    US 6,185,587 B1
                             17                                                                       18
  4. Change the title of the form to Contracts Page Template          Area Fields
     Form; and                                                           Replace the existing area name (Document Library) with
  5. Edit the FormInternalName field, entering “Con                   the new area name (Contracts) in the Primary Area Internal
     tractsPage” as the default value (see FIG. 21).                  Name and Area(s) Belong fields.
  Next, the user should Copy and modify Display and Input             Specific Fields
Subforms. To change the appearance of a new page, copy                   Keywords Allowed: This field specifies whether a page
and modify the Display Subform(s) used by the page.                   contains a Content Indexing Subform. An area's Main Page
Similarly, to make changes to a page's Input form, copy and           does not, so accept the default of No. Select Yes to use the
modify the Input Subform used by the copied page type.                Subform.
   A description of “Display and Input Subforms' explains                System Subform: This field contains the internal name of
how to determine the Display or Input subform associated              the System subform for this object. The invention preferably
with a particular page type. Alternatively, the relevant Dis          contains one System Subform, So accept the default of
play subform(s) may be listed in the Display Subform                  System.
Choices field on the page's FormSpec document in Site Cre               ActionLinks Subform: The ActionLinks subform
ator. The Input subform appears in the Input Subform field       15   (preferably, there is only one) contains the Graphical navi
on the FormSpec document.
   In our example, the ContractsHomePage is based on the              gation links that enable Composers and Approvers to access
DocLibrary HomePage, and the ContractsPage is based on                the Contributor's Menu.
the DocLibrary Page. Both pages use the following Display                Input Subform: The Input subform controls the layout and
Subforms (depending on which Page Look option is selected             operation of the forms filled out by site visitors and con
during the Site Design process):                                      tributors. If a user creates a new Input Subform for this page
   DisplayBottom BulletText 1                                         type, Specify its internal name here; otherwise, accept the
   DisplayBottomGraphic1                                              default Input subform.
   DisplayBottomText1DisplaySideBulletText1                              Display Subform Choices: This field contains a list of
   DisplaySideGraphic1                                                Display Subforms that work with this page type. These
                                                                 25   display choices appear in the Page Layout dialog on the Site
   DisplaySideText1DisplayTop BulletText 1                            Design document. If a new Display Subform is created for
   DisplayTopGraphic1                                                 this page type, add its internal name to the list.
   DisplayTopText 1                                                     Workflow Subform: This field contains the internal name
   The ContractsHomePage uses the Input3 subform; the                 of the Workflow subform for this object. The invention
ContractsPage uses the Input1 subform.                                contains only one Workflow subform, so accept the default
   Next, the user can Copy and modify the FormSpec                    of Workflow.
documents. To begin this Step, Select the Site Creator icon on           Form Template: All main pages are based on the form
the Notes workspace and open the view called System                   template called AreahomePageTemplate, So the value of
Views\All. Find and copy the FormSpec documents for the               this form is preferably not changed by the users of this
prototype page(s), then modify the fields as necessary. If       35   System. Alternatively, the user may specify the internal name
creating pages for a new area, the user should create a main          of the Page Template copied and renamed in the first
page as well as the content page(s).                                  Step-in our example, ContractsPageTemplate.
  Next, the user can replace the existing area name                      Document Type: Accept the default of Parent. The Child
(DocLibrary or Document Library) with the new area name               option is appropriate for Subordinate page types only; not for
(Contracts) in the Internal Name, External Name, and             40   a main page.
Description fields. Preferably, the user should not modify the           For FormSpecificFields Lookup: This computed field
Multiple Object Lookup Name field. In most cases, the                 enhances lookup performance by calculating a text list of all
Multiple Object Lookup Name field and the Internal Name               the elements in this Section.
field contain the same value, but not for an area's Main Page.        Configuration Fields
All main page objects belong to a SuperSet object class called   45     Content Page-Configuration Fields: replace the existing
“AreaHomePage.” This class name allows App Assembler to               area name (Document Library) with the new area name
look up the AreahomePage template for the main page of all            (Contracts) in the Internal Name, Multiple Object Lookup
areas while using the Internal Name to group the finished             Name, External Name, and Description fields.
form with the proper area-Contracts, in this case (FIG.24).           Page type
   Unless a user desires to change the default Name Change       50   (internal name)
Style option, these fields do not need to be altered. Views,          Content Indexing
Agents, Forms, and Document View are Specified in the                 Categorization Subform
Area Spec document and generally do not need to be listed             AboutPage
in the Form Spec document.                                            CorpPolicyProcedurePage
   The Name Change Style option controls the link text and       55   DocLibraryPage
titles for the various view pages. “Keyword Label” refers to          HomePage
the label entered as a Content Indexing category. In our              JobPosting Doc
illustration, for example, Contracts is indexed by Contract           Prodnfo
Type and Expiration Date. If the Content Indexing label (the          WhitePaperPage
KeywordLabel) is Contract Type, the Name Change Style            60   CategorizationOuestions
options produce the following link text and titles: Name              DiscussionPage
Change StyleLink Text/View TitleExternalName by Key                   Discussion CategorizationQuestions
word LabelContracts Area by Contract Type" By” Keyword                FAQsPage
Label By Contract TypeFXternal NameContracts AreaKey                  FAQSCategorizationQuestions
word LabelContract Type"List by Keyword LabelList by             65   FeedbackPage
ContractTypeNo Change.Select this option for views that are           FeedbackCustomOuestions
hidden from users.                                                    RegistrationPage
    Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 42 of 44


                                                     US 6,185,587 B1
                               19                                                                        20
RegistrationCustom Questions                                               If the Security/Approval profile for the area Specifies Zero
   To create new Form Profile documents, in the System                  approval Steps, then the new document becomes public
Views\All view, find and copy the Form Profile documents                immediately. If the Security/Approval profile specifies one
that correspond to the FormSpec documents. In each                      or more approval Steps, the page must be approved by
document, Specify the appropriate internal name in the                  Someone who is named as an Approver for each approval
Internal Name field.                                                    Step. While a document is awaiting approval, Composers
Refresh The Profile Documents                                           cannot access it.
   To update the new Profile documents lookup fields with                 To create a new content page, the following StepS may be
the values from the new Spec documents, it is recommended               performed:
that the documents be refreshed. One method of refreshing                 1. Go to the area's main page and click the To Contribu
the documents is as follows:                                       1O
   1. Select the new Profile documents in the view pane;                     tor's Menu link. If the user is not assigned to the
   2. Make the documents refreshable by running the agent                    Composers or Approvers role, that user will not see this
      called System\Set ProfileUpdate to Y; and                                  link,
   3. Refresh the documents by running the System\Refresh                  2. Click the link to Compose one of the available page
      Selected DocS agent.                                         15         types, and
   Another aspect of the invention is the ability to easily                After completing the page, Select Process, then click
create, edit, and approve content. The following Steps can be           Submit.
performed according to a preferred embodiment of the                    Note: If the Security/Approval profile for the area specifies
invention to keep a site's content current:                             one or more approval Steps, the page must be approved by
   A Web Site according to the invention may comprise one               Someone who is named as an Approver for each approval
or more information areas, each of which contains related               Step.
content. For example, a Products/Services area might con                  While a document is awaiting approval, Composers can
tain product descriptions, product reviews, and Spec sheets.            not access it, although the System may be configured to
A Corporate Policies and Procedures area might contain                  allow access.
policy guides, employee manuals, and benefits information.         25     The invention also enables Indexing of content pages.
A Site may comprise Several of the following areas: Home                Most content pages provide one or more fields designed to
Page, About the Company, Corporate Policies and                         help indeX the new information. If a page under construction
Procedures, Discussion, Document Library, Feedback, Fre                 contains Such fields, a category should be selected (or a new
quently Asked Questions, Job Postings, Products and                     category entered, if that is an option) from at least one
Services, Registration, White Paper(s), Roles, and other                drop-down list. Some content pages allow categories to be
areas. To maintain site Security, the invention allows the Site         entered in case the page falls into a category that isn't listed
manager or Webmaster to assign roles that define users
privileges. The following roles, which are assigned in the              (see FIG. 25).
Security/Approval profile for each area, control who is                    Pages are indexed by category, So categorizing a page
allowed to add and edit new pages, who must approve new                 properly ensures that it appears in every relevant index. This,
pages before they are posted, and who can read pages.              35   in turn, helps readers find information more quickly. For
Composers are users that create/edit new content. Approvers             example, in a Document Library that contains many types of
are users that can participate in the approval process. Read            documents, it may be easier to locate a Specific document in
erS are users that can read pages but not create or edit                a list organized by document type than in a list organized by
content. Exceptions: In Discussion area, Readers can create             title.
and read pages, but cannot edit them. In Registration and          40      The invention also facilitates editing content pages. If a
Feedback areas, Readers can create pages but cannot read or             user is assigned to the Composers role for a particular area,
edit them.                                                              that user can edit not only the area's main page but also any
   Roles are assigned Separately for each area So a user may            approved page in the area. To edit a page, the user Starts the
not have the same access to every area. For example, a                  Web browser and goes to the page to be edited. Then, the
Composer for the Products/Services area may not be able to         45   following Steps may be performed.
compose new pages for the Job Postings area.                               1. Click the Edit/Approve This Page link. (If the user is
   In the Security/Approval profile for each area, the Site                      not assigned to the Composers or Approvers role, that
manager or area manager can Specify a predetermined (e.g.,
five) approval steps and can assign a different approver (or                     user will not see this link.)
Set of approvers) for each step.                                           2. After the desired changes have been made, Select Yes
   With respect to creating content pages, a user assigned to      50         to Republish the Page, then click Submit.
the Composers role for a particular area, can, among other                 According to another aspect of the invention, when a user
things, add or edit content on the area's main page (the first          edits and republishes a page, the page may become public
page to appear after the link to that area is clicked) or create        immediately. It is not necessary to repeat the approval
or edit new content pages in the area.                                  process even if the Security/Approval profile for the area
   To do so, the user starts the Web browser and goes to the       55   Specifies one or more approval Steps, although it may be
desired area of the Site. For example, a Composer for the               repeated if desired.
Document Library area would go to the Site’s Home page                     The invention also includes features to facilitate approv
and follow the Document Library link.                                   ing content pages. According to one embodiment, an
   To add content to an area's main page, the user performs             Approver for a particular area, must approve each new page
the following Steps:                                               60   that is submitted for that area before it can be posted
   1. Click the Edit/Approve This Page link. If a user is not           publicly. The area's Security/Approval profile may specify
      assigned to the Composers or Approvers role, that user            more than one approval Step, and/or it may specify more
     will not see this link;                                            than one perSon for each approval Step. Preferably, only one
  2. Select a logo or banner for the page from the drop-down            perSon approves a page, even if Several people are desig
     list, and                                                     65   nated in the same approval Step. After one designated
  3. Enter a title, Subtitle, and other content to the page.            approver approves the page, the page is either published
     When finished, select Process, then click Submit.                  or-if the Security/Approval profile Specifies more than one
    Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 43 of 44


                                                     US 6,185,587 B1
                             21                                                                   22
approval Step-passed along to the next approval Step. This             diagram of an overall System using an Appassembler. The
can be done automatically via electronic routing. If the               System may include a Site creator and a library in commu
Security/Approval profile Specifies Automatic Notification,            nication with the Appassembler. The Appassembler may be
all approvers for the current approval Step receive an e-mail          in communication with a Site.
message alerting them of a page requiring approval. The                   Other embodiments and uses of the invention will be
message contains a link to the page requiring approval. If the         apparent to those skilled in the art from consideration of the
message is not automatically routed, the page to approve can           Specification and practice of the invention disclosed herein.
be viewed by clicking the To Contributor's Menu link on the            The Specification and examples should be considered exem
area's main page. From there, the link to one of the Approval          plary only. The intended Scope of the invention is only
ProceSS ViewS may be clicked. The approval proceSS may                 limited by the claims appended hereto.
                                                                  1O      Other embodiments and uses of the invention will be
include the following Steps.                                           apparent to those skilled in the art from consideration of the
   1. Open the page desired to be approved and click                   Specification and practice of the invention disclosed herein.
      Edit/Approve This Page. (If the user is not assigned to          The Specification and examples should be considered exem
      the Composers or Approvers role, that user will not See          plary only. The scope of the invention is only limited by the
      this link.)                                                 15
                                                                       claims appended hereto.
   2. After reviewing and/or editing the content, Scroll down            What is claimed is:
      the page to the Approval Section. Select an Approver                1. A computer System comprising a tool for creating a
     Action, then click Submit.                                        Web Site having user Specified features and help documents
   Another aspect of the invention is the use of Input and             asSociated with the Specified features, Said tool comprising:
Display Subforms. A Domino. Action page is composed of                    means for Storing a library of templates corresponding to
multiple subforms, including System, Workflow, Action                        predefined features available in a web site;
LinkS Display, and Input Subforms. For the purposes of                    means for Storing a plurality of help documents, each
customizing pages, the key Subforms are Input and Display.                   relating to one or more of the available features,
The Input subform establishes the layout and user interface               means for enabling a site creator using the tool to Select
for the forms that site visitors and contributors fill out; the             the desired features for a Web site; and
Display Subform controls the appearance of a Web page.            25     means for building a Web site based on the templates
   On the final form that App Assembler builds and places                  corresponding to the Selected features, where the tool
into the Site database, the Input Subform appears before the               copies the Web site help documents relating to the
Display subform and determines the content (title, Subtitle,                Selected features to the Web site and wherein the tool
and text) of the completed page.                                             creates the web site help documents without requiring
   The Input and Display subforms reside in the Library. To                  the Site creator to create the web site help documents.
copy an Input or Display Subform, Select the Library icon on             2. The computer System according to claim 1, wherein
the Notes workSpace, choose View-Design, and click                     each feature comprises one or more options and Said Stored
Subforms.                                                              help documents further comprise help documents relating to
   There are at least two ways to determine which Input                one or more options.
Subform to copy, but a user should know the page type of the      35
                                                                         3. The computer System according to claim 1, wherein
page that comes closest to what is preferred.                          Said library of templates comprises a template for creating a
   If a user believes a page may have been modified to use             help document.
a different Input subform, check the Input form specified in             4. The computer System according to claim 1, wherein
SiteCreator. In the System Views\All view, open the Form               Said plurality of help documents comprises one or more
Spec document for the page type desired. The Input Subform             types of help documents including:
field in the Specific Fields section contains the name of the     40     help documents to enable a Site creator using the tool to
Input Subform currently used for that page type.                             acceSS help while creating a site;
   If the page type is known, a user can quickly determine               help documents that relate to features of a web site created
which Display Subform(s) a page uses by looking in Site Cre                  by the tool to enable users accessing the created Site to
ator. Using the Site Creator method, in SiteCreator, go to the               acceSS help for those features, and help documents that
System Views\All view, and open the FormSpec document             45         enable an authorized user to access help when modi
for the page type desired. In the Specific Fields Section, the               fying an existing site.
Display Subform Choices field lists all of the Display                   5. The computer System according to claim 1, wherein
Subforms that work with the page type and appear as options            said help documents are stored as HTML files.
in the Page Layout dialog on the Site Design document. In                 6. The computer System according to claim 1, wherein
the Library method (which enables the user to skip Site Cre       50   said help documents are HTML files and the templates
ator and go directly to the Library to both identify and copy          comprise one or more HTML files including links to one or
the subform(s) a user wishes to modify), the number at the             more help documents to enable context-Sensitive help.
end of each Subform title identifies the page type, as outlined          7. The computer System according to claim 6, wherein
in the following table: NumberPage Type1 Main page for all             Said one or more linkS comprises a link from a portion of a
areas; any page not mentioned below2Spec Sheet3Product            55   Web page to a help document to enable context-sensitive
Review 4Product Information Page with Product                          help for that portion of the Web page.
graphics Discussion Main Topic or Discussion                             8. The computer System according to claim 6, where Said
Response6Feedback7FAQs.                                                one or more linkS comprises a link from a Web page to a help
   The subform title describes the layout. In the example of           document to enable context-sensitive help for the Web page.
FIG. 26, “layout” refers to the location (side, bottom, or top)   60
                                                                          9. The computer System according to claim 1, further
and type (text, bulleted text, or graphic) of the navigation           comprising means for using the tool to create new help
linkS.                                                                 documents.
   These characteristics appear in the Page Look option in                10. The computer system according to claim 9, wherein
the Site Design document for the page. For example, the                the new help documents are created based on one or more of
DisplaySideBulletText1 subform is used for an area's main              Said Stored templates.
page when the Selected layout (Page Look) is Corporate (or        65      11. The computer System according to claim 9, wherein
Basic or Contemporary) display w/side navigation and bul               Said new help documents are created without requiring new
leted text links as shown in FIG. 27. FIG. 28 is a block               HTML code to be written by a web site creator.
    Case 6:20-cv-00804-ADA Document 47-15 Filed 02/23/21 Page 44 of 44


                                                     US 6,185,587 B1
                             23                                                                    24
  12. A computer System comprising a tool for creating a                  computer readable program code means for building a
Web site Said tool, comprising:                                             Web site based on the templates corresponding to the
  a library of Stored templates corresponding to a plurality                selected features, where the tool copies the Web site
     of features available in a Web site;                                   help documents relating to the Selected features to the
   a library of Stored help documents, each document cor                    Web site, wherein the tool creates the web site help
     responding to one or more features,                                    documents without requiring the Site creator to create
   an input device by which a user can Select from among the                the web site help documents.
     plurality of features, and                                           21. The medium according to claim 20, wherein each
   an application assembler that creates a Web site based on           feature comprises one or more options and the help docu
     the templates corresponding to the Selected features and          ments further comprise help documents relating to the one or
     that Selectively includes the corresponding help                  more options.
     documents, wherein the application assembler creates                 22. The medium according to claim 20, wherein the
     the help documents without requiring the user to create           library of templates comprises a template for creating a help
     the web site help documents.                                 15
                                                                       document.
   13. The computer System according to claim 12, wherein                 23. The medium according to claim 20, wherein the
each feature comprises one or more options and the help                plurality of help documents comprises one or more types of
documents further comprise help documents relating to the              help documents comprising:
one or more options.                                                      help documents to enable a Site creator using the tool to
   14. The computer System according to claim 12, wherein                    acceSS help while creating a site;
the library of Stored templates comprises a template for                  help documents that relate to features of a web site created
creating a help document.                                                   by the tool to enable users accessing the created Site to
   15. The computer System according to claim 12, wherein
the help documents comprises one or more types of help                       acceSS help for those features, and
documents comprising:                                                     help documents that enable an authorized user to access
   help documents to enable a site creator using the tool to      25        help when modifying an existing site.
      acceSS help while creating a site;                                  24. The medium according to claim 20, further compris
   help documents that relate to features of a web site created        ing creating means for using the tool to create new help
                                                                       documents.
     by the tool to enable users accessing the created Site to            25. A computer usable medium having computer readable
      acceSS help for those features, and                              program code means embodied therein for creating a Web
   help documents that enable an authorized user to acceSS             Site having user Specified features and help documents
     help when modifying an existing site.                             asSociated with the Specified features, Said computer usable
   16. A method for using a tool for creating a Web site               medium comprising:
having user Specified features and help documents associ                  Storing means comprising a library of templates corre
ated with the Specified features, Said method comprising the                 sponding to predefined features available in a web site;
Steps of:                                                         35
   Storing a library of templates corresponding to predefined             Storing means comprising a plurality of help documents,
     features available in a web site;                                       each relating to one or more of the available features,
  Storing a plurality of help documents, each relating to one             enabling means enabling a Site creator using the tool to
     or more of the available features;                                     Select the desired features for a Web site; and
  enabling a site creator using the tool to Select the desired    40     building means building a Web site based on the templates
     features for a Web site; and                                          corresponding to the Selected features, where the tool
   building a Web Site based on the templates corresponding                copies the Web site help documents relating to the
     to the selected features, where the tool copies the Web                Selected features to the Web site, wherein the tool
     Site help documents relating to the Selected features to               creates the web site help documents without requiring
     the Web site, wherein the tool creates the web site help     45        the Site creator to create the web site help documents.
     documents without requiring the Site creator to create               26. The medium according to claim 25, wherein each
     the web site help documents.                                      feature comprises one or more options and the help docu
   17. The method according to claim 16, further comprising            ments further comprise help documents relating to the one or
the Step of creating one or more help documents.                       more options.
   18. The method according to claim 16, further comprising       50      27. The medium according to claim 25, wherein the
the Step of accessing help while creating the Site.                    library of templates comprises a template for creating a help
   19. The method according to claim 16, further comprising            document.
the Step of enabling context-sensitive help for the web site.             28. The medium according to claim 25, wherein the
   20. A computer usable medium having computer readable               plurality of help documents comprises one or more types of
program code means embodied therein for creating a Web            55   help documents comprising:
Site having user Specified features and help documents                    help documents to enable a Site creator using the tool to
asSociated with the Specified features, Said computer usable                 acceSS help while creating a site;
medium comprising:                                                        help documents that relate to features of a web site created
   computer readable program code means for Storing a                       by the tool to enable users accessing the created Site to
     library of templates corresponding to predefined fea         60         acceSS help for those features, and
     tures available in a web site;                                       help documents that enable an authorized user to access
  computer readable program code means for Storing a                        help when modifying an existing site.
    plurality of help documents, each relating to one or                  29. The medium according to claim 25, further compris
     more of the available features;                                   ing creating means for using the tool to create new help
  computer readable program code means for enabling a             65   documents.
    Site creator using the tool to Select the desired features
     for a Web site; and
